DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
Claims 1-20 are pending, claims 1 and 8 are amended, and claims 1-20 are rejected below.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-7 are a method, claims 8-14 are a computer readable medium, and claims 15-20 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite assembling past measured viewership data within a cable delivery zone for a linear TV spot, in a linear TV program, by aggregating records in a cable delivery zone log and augmenting at least selected portions of the aggregated logs with demographic data for viewers or households identified in the delivery zone logs; running an automated auction for advertising in the linear TV spot, at a time of five minutes or less before airtime for the linear TV spot, including announcing the linear TV spot, providing the past measured viewership data augmented with the demographic data, and setting a deadline for bidding, wherein bids are accepted for a rate that will be applied to measured viewership during the linear TV spot; accepting bids and selecting a winning bid for the linear TV spot; provisioning an ad corresponding to the winning bid for a cable system operator to deliver to the cable delivery zone, after selecting the winning bid and before the airtime for the linear TV spot; after airing of the ad, accessing the cable delivery zone logs collected by the cable system operator corresponding to the linear TV spot; processing the logs within ten minutes of receiving the logs for the linear TV spot, calculating current measured viewership during the linear TV spot, and calculating an extended price for the linear TV spot, based on the measured viewership during the linear TV spot and the rate for the winning bid; and reporting to a winning bidder the extended price, within six hours of the airing of the ad
The limitation falls within “Certain Methods Of Organizing Human Activity” and specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) as the above claim limitations recite steps for auctioning and airing advertisements.  
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are “compatible with SCTE-130”, a campaign management delegate system, a cable provider system, ad provider systems, consumer premise equipment, a tangible non-transitory computer readable storage media loaded with program instructions and a computer-implemented system including a processor, memory coupled to the processor and the program instructions that, when executed on one or more processors to assemble, running, accepting, provisioning, processing, calculating and reporting.
The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing an auction for television advertisements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Dependents: With respect to dependent claims 2-7 and 9-20, the claims have been considered and determined to not integrate the judicial exception into a practical application. 
Claim 2, 9 recites further including running the automated auction within five seconds of the airtime for the linear TV spot and keeping the auction open for one second or less. The claims merely further limit the time frame in which the auction is running, but does not add significantly more to the integration of the judicial exception. 
Claim 3, 10, 17 recites receiving a most favorable bid corresponding to an ad not yet loaded, automatically loading the ad and readying it to air in a subsequent linear TV spot, and selecting as the winning bid another bid corresponding to an already loaded ad for airing in the linear TV spot. The claim merely further limits which ad is loaded based on the winning bid data, but does not add significantly more to the integration of the judicial exception. 
Claims 4-6, 11-13, and 18-19 recite further including in the past measured viewership, data for a prior day or week or month. The claim merely further limit the time frame in which the viewership data is collected, but does not add significantly more to the integration of the judicial exception. 
Claim 7, 14, and 20 recites further including, for a seasonally or event-impacted linear TV spot, measured viewership for an equivalent past seasonally or event-impacted linear TV spot and the past measured viewership data distributed over at least a month. 
The claim merely further limit the time frame in which the viewership data is collected, but does not add significantly more to the integration of the judicial exception. 
 These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art: The updated search  and consideration of the previously cited art is overcome in view of the claim amendments and the applicant’s remarks. An updated search found the closest prior art to be:
Huber (US 2020/0107061) teaches the insertion of opportunities or advertisements with a SCTE-130 architecture. 
Schler (US 20150058138) teaches real time bidding that occurs 5 seconds before the slot is available. 
Spofford (US20150100436) teaches retrieving logs about ten minutes after they are collected. 
“A Near-Real Optimal Bidding Strategy for Real-Time Display Advertising Auctions” is the closest NPL of record. The NPL teaches the well-known RTB system which delivers a seamless user experience requiring advertisers to submit their bids within 100 milli-seconds. (page 3)
It was determined that the combination of these now additional references needed in combination with the previously cited O’Neil, Haberman, and Sideman would not be an obvious combination and therefore the rejection under 35 USC 103 is withdrawn. The claims remain rejected under 35 USC 101. 

Response to Arguments
The remarks directed to 35 USC 103 are moot in view of the withdrawn rejection. 
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive for the reasons set forth below. 
First, it is noted the rejection has been clarified above. The time to proves the logs and to report the extended price are part of the abstract idea. 
With respect to the claims falling into the Certain Methods of Organizing Human Activity, the claims do in fact recite sales, advertising, and auctions/bidding which would be commercial interactions. With respect to the time ranges, these ranges merely further narrow the abstract idea. For example, the auction is run for the advertising at a time of five minutes or less. This range just describes the running of the auction or limits the auction. The same is true for the other ranges in the claims. 
With respect to the SCTE-130, this is considered an additional element in the updated rejection. 
With respect to the remarks directed to prong 2, first, the rejection above now clarifies the limitations which fall into the abstract idea and which are extra solution. Second, with respect to paragraph 002 from the specification, the claimed invention is not reciting the technical aspects of ingesting, formatting and uploading of content. The claimed invention is directed to the auction process, sending the advertisement, airing the advertisement and collecting and reporting metrics and therefore at most recites and improved business process. Further, MPEP 2106.05(f) states  “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am.”. Merely implementing the auction process on the SCTE-130 system alone does not overcome 35 USC 101. The examiner also notes that the SCTE-130 is only mentioned as the steps being compatible with it and not actually a required/positively recited portion of the system or process.  
The remarks directed to Step 2B are determined to be moot in view of the updated rejection. For these reasons the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/12/2022